Citation Nr: 1234453	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral leg disorder, including phlebitis and venous stasis of the lower extremities, and including as secondary to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty in the military from April 1964 to February 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court also has held that a claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary [of VA] who knows the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy the requirement of filing a claim for a particular disability by describing the nature of the disability for which he is seeking benefits, including by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 
86-87 (2009).  So the paramount need is to consider his claim in the context of his reported symptoms, not just on the basis of specific diagnoses.  The Board therefore is recharacterizing this Veteran's claim as for service connection for a bilateral leg disorder, including for phlebitis and venous stasis of his lower extremities.

As previously noted in the Board's September 2010 remand, on a July 2008 VA Form 21-22a (Appointment of Individual as Claimant's Representative) the Veteran designated Lisa A. Lee, an attorney, to represent him in this appeal.  However, in a subsequently completed October 2008 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), he listed instead the Disabled American Veterans (DAV) as his representative.  Thereafter, correspondence was received from the private attorney, but then followed by a February 2011 letter in which she noted her withdrawal of her representation of the Veteran.  The private attorney indicated a different attorney would be representing the Veteran in this appeal.  However, and since, a July 2011 VA Form 21-22 has been received redesignating DAV as the official representative of record.

The Board has twice remanded this claim, initially in September 2010 and again in April 2012.

The Board also has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011). 


FINDING OF FACT

The venous stasis of the Veteran's lower extremities is etiologically related to his service-connected disabilities - in particular, to the service-connected peripheral neuropathy of his lower extremities with right foot drop.


CONCLUSION OF LAW

The venous stasis of the lower extremities is proximately due, the result of, or aggravated by service-connected disabilities.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There was a significant change in the law with the enactment of the VCAA in November 2000 in terms of the amount of notice and assistance that VA must provide the Veteran concerning a claim, upon receipt of a complete or substantially complete application for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Here, though, the Veteran's claim is being granted, so there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this would be inconsequential and, therefore, ultimately amount to no more than nonprejudicial, i.e., harmless error, inasmuch as his claim is being granted, regardless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party attacking the agency's decision, he, not VA, has the evidentiary burden of proof of not only establishing there is a VCAA notice or assistance error but also, above and beyond this, showing the error is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If however chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing chronicity of disease or injury in service, to in turn etiologically link current disability to service, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was observed ("noted") during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).


Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report on things he can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, however, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the Veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  

And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning now to the facts of this particular case.  The service treatment records (STRs) do not reveal any complaints, findings, treatment, or diagnosis of bilateral lower leg disease or injury, other than noting a left knee scar.  The Veteran's February 1968 separation examination also yielded normal clinical findings of his lower extremities, other than the knee scar.

Post-service, a January 1985 private hospitalization report shows he was admitted with complaints of a painful and swollen left lower extremity.  He indicated that he had fallen several days prior to that admission and injured his leg.  The initial clinical impression was contusion versus traumatic thrombophlebitis of the left lower extremity.  The final diagnosis was swelling and edema of the left lower extremity secondary to trauma, contusion.  A venogram was normal.

In January 2004, he had a VA compensation examination.  He reported having intermittent swelling of his heel and lower extremities.  The impression was bilateral pitting edema and peroneal nerve injury, right lower extremity.  A March 2004 VA examination confirmed he had severe peroneal nerve palsy of his right lower extremity as well as bilateral lower extremity pitting edema.  The examiner opined these disabilities were due to chemical exposure in service.  A May 2006 examination again confirmed the Veteran has peripheral neuropathy related to diabetes mellitus (diabetic peripheral neuropathy).  This disability process has been service connected.

In May 2006, he had a venous Doppler examination after being admitted to a VA facility with right lower extremity swelling.  The diagnostic impression was lower extremity edema cellulitis versus deep venous  thrombosis (DVT).  In June 2006, he indicated that an ultrasound had been completed that did not reveal any blood clots.  A report of the ultrasound indicated no evidence of DVT was seen.

An August 2007 examination reaffirmed he had peripheral neuropathy of his lower extremities as well as right foot drop.  It also indicated he had severe lower extremity peripheral edema.  He had venous stasis changes of his lower legs.  Contemporaneous records of Dr. P.P. dated in May 2007 also showed venous stasis changes of the lower legs.  A June 2007 report of Southeastern Neurology noted he had developed swelling in his right leg and foot about 6 years earlier, and the same in his left lower extremity about 1 year earlier.

In January 2008, correspondence was received from the Veteran that was accepted as a claim of entitlement to service connection for phlebitis of his legs.  He has submitted lay statements of C.C., C.NA., who indicated that she helped him and has observed that he has had fluid in both legs and has been unable to walk.  In addition, numerous lay statements have been received from friends and relatives, all indicating he has multiple medical problems and is an honest and honorable person.

He also submitted an article from the Mayo Clinic titled "Thrombophlebitis", which explained the nature of this condition, including the following risk factors:  being inactive of a long period of time, being confined to a bed, having a type of cancer that may cause an increase of procoagulants, having a stroke, having a pacemaker, being pregnant or giving birth, using birth control pills or hormone replacement therapy, having a family history of a blood clotting disorder, being overweight or obese, having varicose veins, being a smoker.


The Veteran had another VA compensation examination in May 2008 for a medical nexus opinion concerning whether his lower extremity disorder (then characterized as phlebitis) is secondary to his service-connected diabetes or peripheral neuropathy.  The peripheral neuropathy has been service connected as secondary to the diabetes, so a complication of it.  Although, at the conclusion of that examination, the examiner diagnosed chronic venous stasis of the lower extremities, he only specifically discounted the notion that the chronic venous stasis was either caused by, a result of, or chronically aggravated by the service-connected diabetes mellitus.  He neglected to also comment on whether this disorder alternatively was directly attributable to the Veteran's military service or caused or aggravated by his lower extremity peripheral neuropathy.

Consequently, in the Board's September 2010 remand, the AMC/RO was directed to have the Veteran reexamined for additional medical comment concerning this determinative issue of etiology.  Another examination accordingly was scheduled for October 2010.  At the conclusion of this additional examination, the examiner confirmed the diagnosis of venous stasis of the lower extremities, but he, too, failed to render any medical nexus opinion as to the etiology of this disorder under any theory of entitlement, perhaps because he also indicated there was no objective medical evidence of thrombophlebitis.  So he may have considered the Veteran had failed to establish he has this claimed disability, phlebitis, even recognizing that venous stasis was diagnosed instead.

In November 2011, the Veteran was afforded a VA housebound/aid-and-attendance examination.  In pertinent part, it revealed he had chronic skin changes due to venous insufficiency.  It also noted that he used a walker to get around due to his multiple (service-connected) disabilities.  His gait was unstable but he was able to walk slowly with his walker.  It was noted that he had poor balance, suffered falls, and that this had occurred since suffering his brain aneurysm.


In the Board's most recent April 2012 remand, it was acknowledged there was no disputing the Veteran has a current bilateral leg disorder, namely, venous stasis, as had been diagnosed at the conclusion of his May 2008 and October 2010 VA compensation examinations.  However, the Board pointed out that, given that the October 2012 VA examiner did not adequately address the question of whether the Veteran's current bilateral leg disorder, venous stasis, was caused or aggravated by his military service - including by his service-connected diabetes or the associated peripheral neuropathy - the Board needed a medical opinion addressing these possibilities.  So the Board requested the following:

If still available, return the claims files to the October 2010 VA compensation examiner and have him provide an addendum opinion concerning the likelihood (very likely, as likely as not, or unlikely) the venous stasis affecting the Veteran's lower extremities, which this examiner diagnosed instead of thrombophlebitis, is related or attributable to the Veteran's military service, including caused or aggravated by either his already service-connected diabetes or the associated peripheral neuropathy affecting his lower extremities.

This term "as likely as not" does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

[Note:  the earlier May 2008 VA compensation examiner only discounted the notion of any cause-and-effect relationship or correlation between the underlying diabetes and phlebitis, without also however commenting on whether there alternatively is any relationship between the associated lower extremity peripheral neuropathy - albeit a complication of the diabetes, and the phlebitis.  And the October 2010 VA compensation examiner indicated there was not the required evidence of thrombophletis, so did not diagnosis it, but neglected to comment on the etiology of the venous stasis that he did diagnose, including, again, especially in terms of any potential relationship with the Veteran's military service, such as caused or aggravated by the service-connected diabetes and associated lower extremity peripheral neuropathy.  So this additional medical comment is needed, as well, concerning the etiology of the venous stasis and concerning the still other possibility the phlebitis was directly incurred in service.]

If, for whatever reason, the October 2010 VA compensation examiner is no longer available to provide this additional comment, then have someone else equally qualified make these necessary determinations.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion.  In the event another examination is needed, the Veteran is hereby advised that failure to report for this additional VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.

Regardless of who is designated to provide this further comment, he/she must be given opportunity to review the claims files, including a complete copy of this remand and the September 2010 remand, for the pertinent medical and other history.

It is imperative the designated examiner discuss the underlying medical rationale for all opinions and conclusions expressed, if necessary citing to specific evidence in the file.

If the examiner determines that an opinion cannot be provided concerning this determinative issue of causation or aggravation "without resorting to mere speculation", then he/she must discuss why a definitive opinion on this determinative issue cannot be provided.  In other words, merely saying that he/she cannot comment will not suffice.

In May 2012, the requested medical addendum was provided.  The examiner stated that the Veteran's current diagnosis of venous stasis of the lower extremities was not caused by any service-connected condition and/or the thrombophlebitis which was said to be diagnosed during his active military service.

The examiner provided rationale.  He indicated the risk factors for the development of chronic venous stasis disease included advancing age, family history of venous disease, ligamentous laxity, prolonged standing, increased body mass index, smoking, sedentary lifestyle, lower extremity trauma, and some hereditary conditions.  He further indicated there was no supporting medical literature showing that venous stasis is pathophysiologically and etiologically causally related to diabetes and peripheral neuropathy, or aggravated by it.  They did not share the common pathways for disease process.  He then stated that a review of the Veteran's records shows that a January 1985 venogram of the lower extremities was negative for thrombophlebitis of the lower legs.  If the thrombophlebitis was the initiator for the Veteran's current venous stasis, then, according to this examiner, the Veteran would have had this condition, venous stasis, even prior to 1985, but that was not a factual event here.  He was initiated on anticoagulation therapy on October 14, 2009 for atrial fibrillation, but not for thrombophlebitis.  According to the report of the October 2010 examination, the examiner indicated the Veteran had normal ABI of the lower extremities which is consistent with no thrombophlebitis at the time or peripheral arterial disease.

Direct Service Connection

As noted, the STRs yielded normal findings regarding the lower extremities.  There were no complaints, findings, treatment, or diagnosis for over 15 years.  In 1985, the Veteran presented with a swollen left lower extremity, after a fall.  The final diagnosis was swelling and edema of the left lower extremity secondary to trauma, contusion (hence, in reference to that fall).  The venogram was normal, so not suggestive of another source or cause of his then current complaints.  Thus, there was no indication of thrombophlebitis, venous stasis, or other bilateral leg disability at that time.  Rather, the Veteran had injured his leg just prior to that 1985 hospitalization and was accordingly treated for residuals of that injury.


During the 2000s, so more recently, he was noted to have peroneal nerve palsy of his right lower extremity, bilateral lower extremity pitting edema.  The examiner opined that these disabilities were due to chemical exposure in service, peripheral neuropathy of the lower extremities, and venous stasis changes of the lower legs.  Contemporaneous records of Dr. P.P. dated in May 2007 also showed venous stasis changes of the lower legs.  But a June 2007 report of Southeastern Neurology noted the Veteran had developed swelling in his right leg and foot only about 6 years earlier, so in 2001 or thereabouts, and the same in his left lower extremity only about 1 year prior to that evaluation, so even more recently in 2006 or thereabouts.

The Veteran is competent to report lower leg swelling.  See Layno.  However, the nature of his lower extremity disability is complicated in nature and beyond the scope of his lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (indicating lay evidence was insufficient to establish diagnosis and etiology in an appeal involving a claim for rheumatic heart disease or rheumatic fever).  More probative than his opinion is the objective medical evidence in this case.  The STRs show no lower extremity disorder of any relevant sort.  The recent medical opinion, as supported by the earlier opinions, establishes that he does not have thrombophlebitis.  And while the Mayo Clinic article describes this disability, it does not address whether he has a current diagnosis, so it cannot be probative on this point.  In addition, the most recent medical addendum contains an opinion that discounts any etiological relationship between the current diagnosis of venous stasis and the Veteran's military service.  The examiner considered the evidence of record as well as the Veteran's medical background, which, as noted, does not show indications of a bilateral lower extremity disorder prior to the 2000s (that is, not considering the service-connected lower extremity peripheral neuropathy) or as related or attributable to service.  Thus, the opinion is probative on this point.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).


Therefore, with regards to thrombophlebitis specifically, the Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In the absence of proof of a present disability, there can be no valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Board finds that the VA examiner's opinion is more probative than the Veteran's personal assertions that he has thrombophlebitis because the examiner has medical expertise that the Veteran does not possess.  The examiner apparently even considered that assuming claimed thrombophlebitis was present in service, the Veteran does not have it now (and apparently has not at any point in time since the filing of this claim).  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran is certainly competent to describe lower extremity symptoms, but he is not competent to ascribe the symptoms to a particular diagnosis, especially since there are multiple diagnoses, or, in turn, to relate any current diagnosis to his military service, especially when, as here, there is countervailing medical comment discounting any such association.  Thus, the more probative evidence establishes there is no present diagnosis of thrombophlebitis.  Absent a current diagnosis, service connection is not warranted on any basis, including both direct and secondary.

With regard to other bilateral lower extremity disability, the Veteran has venous stasis of his lower extremities.  However, as noted above, his STRs also do not reveal this disease process, the post-service evidence does not reflect any symptoms associated with it until the 2000s, and the probative medical evidence (as the lay evidence is simply not competent given the extremely complex nature of the diagnoses in this case) establishes the venous status is not etiologically related to service.  This opinion is supported by the other evidence of record showing a post-service development of this condition.

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

Accordingly, service connection for diagnosed venous stasis is not warranted on a direct-incurrence basis.


Service Connection for the Venous Stasis Alternatively on a Secondary Basis

The Veteran is service connected for peripheral neuropathy of his right lower extremity with foot drop, rated as 40-percent disabling; peripheral neuropathy of his left lower extremity, rated as 30-percent disabling; migraine headaches, also rated as 30-percent disabling; Type II Diabetes Mellitus, rated as 20-percent disabling; urinary incontinence status post radiation therapy for prostate cancer, also rated as 20-percent disabling; hypertension due to methylacetoacetate exposure, rated as 
10-percent disabling; subarachnoid hemorrhage with pica aneurysm status post right suboccipital craniotomy associated with hypertension due to methylacetoacetate exposure, also rated as 10-percent disabling; degenerative joint disease of the left hip, rated as 10-percent disabling; degenerative joint disease of the left knee, rated as 10-percent disabling; degenerative joint disease of the right knee, rated as 10-percent disabling; erectile dysfunction, rated as 0-percent disabling, so noncompensable; and hammertoe deformity, also rated as noncompensable.  The combined rating is 90 percent.  38 C.F.R. § 4.25.  He additionally has been awarded a total disability rating based on individual unemployability (TDIU).  As well, he has been granted automobile/adaptive equipment, special adaptive housing benefits, and Chapter 35 educational assistance benefits.  Still yet, he is receiving special monthly compensation for loss of use of one foot, loss of use of a creative organ, and based on the need for regular aid and attendance.  The grant of aid and attendance was primarily due to the peripheral neuropathy of his lower extremities with right foot drop disabilities.  In particular, during a September 2006 VA examination, it was noted these disabilities resulted in poor balance and difficulty in ambulation.  He was basically unable to bathe and shower without assistance, as well as perform other activities of daily living.

He has asserted that his service-connected diabetes mellitus as well as his peripheral neuropathy of his lower extremities have caused or aggravated his (as diagnosed) venous stasis of the lower extremities.  The Board has remanded this claim on multiple occasions to resolve whether there is an etiological connection between the venous stasis and his service-connected disabilities.

In viewing the recent May 2012 medical addendum, the Board finds that with regard to the inquires posed regarding secondary service connection, the examiner still fell somewhat short in the response.  He indicated the risk factors for the development of chronic venous stasis disease included advancing age, family history of venous disease, ligamentous laxity, prolonged standing, increased body mass index, smoking, sedentary lifestyle, lower extremity trauma, and some hereditary conditions.  Thus, the risk factors for venous stasis are largely the same as those for thrombophlebitis, per the Mayo Clinic article.  He went on to indicate there was no supporting medical literature showing that venous stasis is pathophysiologically and etiologically causally related to diabetes and peripheral neuropathy, or aggravated by it as they did not share the common pathways for disease process.  But he did not address whether the Veteran's 
service-connected disabilities, particularly also considering the myriad of others, resulted in placing him in a high risk factor category even after stating the high risk categories, nor did the examiner address the etiology of the Veteran's venous stasis, an inquiry posed by the Board.

But rather than remanding this case for yet another medical addendum, there is at this time evidence both for and against the claim that is so relatively evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by statute and VA regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The VA examiner set forth the relevant risk factors, among them, a sedentary lifestyle.  It has been essentially asserted that the Veteran's sedentary status due to his service-connected bilateral peripheral neuropathy and diabetes has caused him to develop venous stasis in his lower extremities.  The medical evidence tends to support this assertion.  He has a TDIU that was based on a finding that his 
service-connected disabilities are sufficiently severe as to preclude employment.  He also has been granted aid and attendance benefits since he cannot perform all of the activities of daily living due to the severity of his disabilities and, in particular, the peripheral neuropathy of his lower extremities with right foot drop and balance issues related to his aneurysm.  Due to the cumulative and severe nature of his service-connected disabilities, he is only able to get around by slowly using a walker or a wheelchair.  It is clear he resultantly maintains a very sedentary lifestyle due to his many physical restrictions due to the service-connected disabilities, including the service-connected peripheral neuropathy of his lower extremities with right foot drop.  He cannot engage in physical activities, much less exercise.  Thus, he has one of the major risk factors for venous stasis due to his service-connected disabilities.  His only other apparent risk factor is increased body mass index, which is also possibly related to his inability to engage in any physically demanding activities.  

So, in sum, while the VA examiner opined that there was no etiological connection between the currently diagnosed venous stasis and the service-connected diabetes mellitus and/or peripheral neuropathy, the examiner failed to address whether these disabilities (or any other service-connected disability) have placed the Veteran into a high risk category, as highlighted by the examiner, which in turn is the actual etiology of the venous stasis, a matter left unaddressed.  In affording the Veteran all benefit of the doubt, the Board finds that it is reasonable to conclude there is an etiological connection between his venous stasis and his service-connected disabilities since these disabilities have resulted in his sedentary lifestyle, a primary risk factor for the development of venous stasis.  Even the VA examiner that concluded against the claim readily conceded as much.  The Board therefore finds that the competent evidence of record is in relative equipoise in this case.  While the examiner provided a probative opinion on the matters that were addressed, the examiner did not address a crucial question regarding  the etiology of the Veteran's venous stasis; however, there is evidence tending to show that there is an etiological relationship between this disability and the service-connected disabilities.  The medical evidence overwhelmingly shows the Veteran is very limited in his physical activities.  This fact has been in essence conceded by VA in his award of special monthly compensation benefits as well as other benefits.  The Board is persuaded that this evidence, if viewed in its totality, supports his claim and balances evenly against the negative VA opinion.


Thus, the evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule and service connection for venous stasis is warranted on a secondary basis.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection on this alternative secondary basis even when there is no direct correlation or causation between the condition claimed and the service-connected disability, so long as there instead is at least aggravation of the claimed condition by the service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


ORDER

Service connection for venous stasis secondary to service-connected disabilities is granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


